— Appeal by the defendant from (1) a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered April 12, 1990, convicting her of operating a motor vehicle while under the influence of alcohol as a felony, upon her plea of guilty, and imposing sentence under Superior Court Information No. 90-00140, and (2) an amended judgment of the same court, also rendered April 12, 1990, revoking a sentence of probation previously imposed by the *273same court under Indictment No. 89-00372, upon a finding that the defendant had violated a condition thereof, upon her plea of guilty, and imposing a sentence of imprisonment upon her previous conviction of operating a vehicle while under the influence of alcohol as a felony.
Ordered that the judgment and amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). We have reviewed the issue raised by the defendant in her supplemental pro se brief and find it to be frivolous. Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.